Citation Nr: 0936354	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-08 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hairy cell leukemia, as 
a form of either non-Hodgkin's lymphoma or chronic 
lymphocytic leukemia, to include as due to exposure to 
herbicides in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from 
July 1967 to July 1970, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  

The Veteran appeared at a Travel Board Hearing before the 
undersigned in June 2009.  A transcript is associated with 
the claims folder.  


FINDINGS OF FACT

The Veteran's personnel records confirm that he had active 
duty within the territorial borders of Vietnam during the 
Vietnam War; there is medical evidence of a current diagnosis 
of hairy cell leukemia; and there is ample medical evidence 
to show that such leukemia can be classified as a form of 
non-Hodgkin's lymphoma.  


CONCLUSION OF LAW

Service connection for hairy cell leukemia, which has also 
been diagnosed as a form of non-Hodgkin's lymphoma is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for hairy 
cell carcinoma.  Therefore, no further development is needed 
with respect to this claim.  

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Additionally, if a Veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL), multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e); see also 69 Fed. Reg. 
31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 
2003).

Analysis

The service personnel records confirm that the Veteran had 
active duty within the territorial borders of Vietnam.  
Accordingly, he is presumed to have been exposed to 
herbicides during that time.  See 38 C.F.R. § 
3.307(a)(6)(iii).  The medical evidence shows that he has a 
current diagnosis of hairy cell leukemia.  The Veteran 
contends that service connection is warranted for his 
leukemia as it is a form of non-Hodgkin's lymphoma and 
chronic lymphocytic leukemia and, as such, it must be 
presumed to be the result of his exposure to herbicides while 
in Vietnam.  38 C.F.R. § 3.309(e).

Regarding the Veteran's specific condition, a January 2005 
private medical report diagnosed a history of non-Hodgkin's 
lymphoma.  An August 2005 VA examination report noted a 
history of hairy cell leukemia diagnosed in February 2005 and 
in remission at the time of examination.  It appears, 
however, that the cancer returned in 2007, as a VA 
examination report dated in February 2007 diagnosed active 
hairy cell leukemia.  In the same report, the examining 
physician opined that hairy cell leukemia is "a type of non-
Hodgkin's lymphoma," and that he had confirmed the diagnosis 
with the chief of oncology at the VA Medical Center in 
Buffalo.  Lastly, a September 2007 private physician's letter 
stated that the Veteran has had a diagnosis if hairy cell 
leukemia since February 2005, and that this disease is a type 
of non-Hodgkin's lymphoma.  There is no competent opinion to 
the contrary.

There are also excerpts from the medical literature that 
indicate that the Veteran's hairy cell leukemia is a type of 
non-Hodgkin's lymphoma and/or chronic lymphocytic leukemia.  
For example, an internet journal from the National Cancer 
Institute states, unequivocally, that hairy cell leukemia is 
a "chronic (slow progressing) lymphocytic leukemia."  This 
is confirmed by a report from the Leukemia and Lymphoma 
Society, which states that "hairy cell leukemia is a form of 
chronic lymphocytic leukemia that is caused by an abnormal 
change in B lymphocyte."  

Thus, there are multiple medical opinions of record which 
establish that the Veteran's hairy cell leukemia is a form of 
non-Hodgkin's lymphoma, as well as journal entries from 
reliable outside medical sources which show hairy cell 
carcinoma to be a type of lymphocytic leukemia.  There is no 
competent evidence of record which serves to counter these 
competent findings.  As there is medical opinion evidence 
indicating that the type of leukemia the Veteran has is a 
form of non-Hodgkin's lymphoma and the latter is subject to 
presumptive service connection based on exposure to 
herbicides in the Republic of Vietnam (38 C.F.R. §§ 3.307, 
3.309), the requirements for presumptive service connection 
have been met.    


ORDER

Entitlement to service connection for hairy cell leukemia, as 
a form of non-Hodgkin's lymphoma, due to exposure to 
herbicides in Vietnam, is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


